DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 05/27/2021. Claims 1-13 are pending in the current office action. Claim 1-2, 6-7, and 11-12 have been amended by the applicant. Claims 14-22, previously withdrawn as being drawn to a non-elected group, have been cancelled by the Applicant. 

Status of the Rejection
The specification and claim objections have been overcome by the applicant's amendments. 
New claim objections have been added for consistency. 
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
The rejection of claims 14-22 is obviated by the Applicant’s cancellation. 
All 35 U.S.C. § 102 and 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments. 

Claim Objections
Claims 1 and 11 objected to because of the following informalities: 
Claim 1, line 9: please amend to recite “the sequencing cell” rather than the sequence cell” to be consistent with line 2. 
Claim 11, line 7: please amend to recite “the sequencing cell” rather than the sequence cell” to be consistent with line 2.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 4-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dunbar et al. (US 2015/0377856 A1).
Regarding claim 1, Dunbar discloses a method for sequencing a nucleic acid molecule using a sequencing cell comprising a nanopore in a membrane that resides over a well (system and method for polynucleotide sequencing including a nanopore sensor comprising a cell membrane that resides above a trans channel “well” [abstract/title; Paras. 0024, 0052-0053; Figs. 5-6]), a first electrode at a bottom of the well, a second electrode in a chamber above the membrane, and an electrolyte in the well and the chamber (a bottom electrode is disposed at the bottom of the trans well and the top electrode is in a cis chamber above the membrane wherein a KCl electrolyte is in the well and the chamber [Paras. 0052-0053; Figs. 5-6]), wherein the first electrode is configured to facilitate non-Faradaic conduction of ionic current and forms a capacitance with ions in the electrolyte (the compensation step voltage is applied to the nanopore device which provides a non-Faradaic conduction of ionic 
applying a first voltage signal across the first electrode and the second electrode during a first time period, thereby creating a force that moves a nucleic acid molecule in the sequence cell through the nanopore (a command voltage is set to a predetermined voltage causing the output voltage Vo on the output terminals to become stable wherein an applied voltage across the electrodes necessarily would satisfy the functional limitation of the nucleic acid molecule moving through the nanopore [Paras. 0056; Figs. 5-6, 9, 11]), wherein the first voltage signal is configured to increase at a first rate that compensates for a change in the capacitance at the first electrode during application of the first voltage signal such that an effective voltage across the nanopore during the application of the first voltage signal is more level than an effective voltage across the nanopore when the first voltage is held constant (after some time a step voltage 454 is applied and the output voltage variation is measured wherein the value of the electrode resistance can be measured from which the parasitic capacitance can be calculated and compensated for [Paras. 0021-0023, 0055-0059; Figs. 9-10; Claims 10 and 22; Note: the parasitic capacitance causes the “output voltage variation” and thus the compensation using the step voltage necessarily yields voltage signal that does not comprise the “variation” and thus is more “level” (i.e., compensating to remove the variation necessarily creates a voltage output that is more “level” than when no compensation occurs; it’s the entire purpose for the compensation)]); and
determining a first set of signal values measured during the first voltage signal, the first set of signal values corresponding to one or more nucleotides in the nucleic acid molecule (the number of charged ions passing through the nanopore are the result of the DNA nucleotide strand passing through the nanopore wherein monitoring the resulting current enables one to sequence the DNA nucleotide [Paras. 0006, 0065, 0072]).
Regarding claim 4, Dunbar further discloses determining the first rate from a discharging characteristic of the sequencing cell, optionally comprising an RC time constant (the change in the output voltage Vo is determined as dependent upon the resistance, the time constant, and the capacitance [Para. 0059; Examiner notes that, although not relied upon in the current grounds of rejection, Fernandez (cited below) also teaches determining the rate of the decay using the RC time constant method]).
Regarding claim 5, Dunbar further discloses wherein the first voltage signal is characterized by a linearly increasing magnitude, an exponentially increasing magnitude, or a stepwise signal with increasing magnitude (the modified command voltage V’cmd is applied as a voltage pulse where V’cmd=Vcmd + ixRs [Paras. 0057-0059; Figs. 9-10; Claim 10 and 22]).
Regarding claim 6, Dunbar further discloses wherein the method further comprises: 
monitoring a nanopore voltage across the nanopore relative to a preset reference voltage (after the voltage step Vcmd is applied the output variation is measured [Para. 0056-0059; Figs. 9-10]);
upon detecting a magnitude of the nanopore voltage failing below the preset reference voltage, increasing the magnitude of the first voltage signal to a second voltage higher than the present voltage (after the R is calculated and the resulting nanopore current is measured, a new voltage V’cmd is applied wherein V’cmd = Vcmd+ixRs [Paras. 0056-0059; Figs. 9-10]); and
determining a second set of signal values measured during the first voltage signal, the second set of signal values corresponding to one or more nucleotides in the nucleic acid molecule (the presence and/or absence and/or change in the molecular composition can be detected by measuring the electric current through the pore that is positioned by applying the potential difference between the chambers [Paras. 0005-0006; 0065]).
Regarding claim 7, Dunbar further discloses monitoring a current flowing through the sequencing cell (both the voltage and current are measured for the compensation determination [Paras. 0056-0059; Figs. 9-10]).
Regarding claim 8, Dunbar further discloses wherein the first voltage signal comprises a plurality of pulse signals superimposed over a base voltage (a command voltage Vcmd is set to a predetermined voltage until the output voltage Vo is in a steady-state mode at which time a Vcmd voltage step is applied [Para. 0057; Fig. 9; Note: this limitation is also met under BRI wherein the original voltage is a ground voltage and the Vcmd step voltage Is the “plurality of pulse signals” superimposed over the base “ground” voltage]).
Regarding claims 9-10, Dunbar further discloses wherein first set of signal values comprise voltage signals, of instant claim 9, and the first set of signal values claim 10 (the potential difference is applied across the chamber/nanopore (voltage signal) and the measure electric current through the pore is used to detect molecules including sequencing of polynucleotides such as DNA [Paras. 0005-0006, 0065]).
Regarding claim 11, Dunbar discloses a method for sequencing a nucleic acid molecule using a sequencing cell comprising a nanopore in a membrane that resides over a well (system and method for polynucleotide sequencing including a nanopore sensor comprising a cell membrane that resides above a trans channel “well” [abstract/title; Paras. 0024, 0052-0053; Figs. 5-6]), a first electrode at a bottom of the well, a second electrode in a chamber above the membrane, and an electrolyte in the well and the chamber (a bottom electrode is disposed at the bottom of the trans well and the top electrode is in a cis chamber above the membrane wherein a KCl electrolyte is in the well and the chamber [Paras. 0052-0053; Figs. 5-6]), the method comprising:
applying a first voltage signal across the first electrode and the second electrode, wherein the first electrode and the electrolyte are selected to operate in a non-Faradaic manner, thereby creating a force that moves the nucleic acid molecule in the sequence cell through the nanopore (a command voltage is set to a predetermined voltage causing the output voltage Vo on the output terminals to become stable wherein an applied voltage across the electrodes necessarily would satisfy the functional limitation of the nucleic acid molecule moving through the nanopore; the applied potential difference across the nanopore promotes the motion of the polynucleotide through the nanopore; the formation of a nanopore n and/or a parasitic capacitance CP indicates that the electrode and electrolyte operate to at least some degree in a non-Faradaic manner as a capacitance forms rather than a redox reaction that would indicate a Faradic reaction [Paras. 0005-0011, 0021-00230056, 0065; Figs. 5-6, 9, 11]);
determining a first set of one or more signal values measured during the first voltage signal, the first set of one or more signal values corresponding to one or more nucleotides in the nucleic acid molecule (the number of charged ions passing through the nanopore are the result of the DNA nucleotide strand passing through the nanopore wherein monitoring the resulting current enables one to sequence the DNA nucleotide [Paras. 0005-0006, 0065, 0072]);
monitoring a magnitude of nanopore voltage across the nanopore relative to a preset reference voltage (after the voltage step Vcmd is applied the output variation is measured [Para. 0056-0059; Figs. 9-10]); 
upon determining that the magnitude of the nanopore voltage is below the preset reference voltage, increasing the magnitude of the first voltage signal to a second voltage such that the nanopore voltage is equal to or higher than the present reference voltage (after the R is calculated and the resulting nanopore current is measured, a new voltage V’cmd is applied wherein V’cmd = Vcmd+ixRs that compensates for the resistance/capacitance through the nanopore [Paras. 0056-0059; Figs. 9-10]); and
determining a second set of one or more signal values measured during the first voltage signal being at the second voltage, the second set of one or more signal values corresponding to one or more nucleotides in the nucleic acid 
Regarding claim 12, Dunbar further discloses monitoring a current flowing through the sequencing cell (both the voltage and current are measured for the compensation determination [Paras. 0056-0059; Figs. 9-10]).
Regarding claim 13, Dunbar further discloses wherein the first electrode is configured to facilitate non-Faradaic conduction of ionic current and forms a capacitance with ions in the electrolyte (the command voltage is applied to the nanopore device which provides a non-Faradaic conduction of ionic current that facilitates the transfer of the DNA through the nanopore and forms a capacitance that is compensated for; the formation of a nanopore sensor capacitance Cn and/or a parasitic capacitance CP indicates that the device comprises at least some degree of non-Faradaic ionic conduction as a capacitance forms rather than a redox reaction that would indicate a Faradic reaction [Paras. 0005, 0021-0023]).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dunbar, as applied to claim 1 above, and further in view of Fernandez-Gomez et al. (US 2017/0091381 A1, hereinafter referred to as Fernandez). Examiner note: Fernandez is not disqualified as prior art under a 102(b)(2) because none of the inventors are shared and the common ownership/merger occurred later than the effective filing date of the claimed invention. See the Response to Arguments below for more details. 
Regarding claim 2, Dunbar discloses the limitations of claim 1 as discussed previously.
Dunbar is silent on the application of a second voltage signal of opposite polarity and thus fails to expressly teach “further comprising a second voltage signal across the first electrode and the second electrode, the second voltage signal having an opposite polarity as the first voltage signal”.
Fernandez discloses a method for sequencing polynucleotides using a nanopore sensor (abstract; Paras. 0040, 0044, 0125-0126]. Fernandez teaches that it is possible to reduce the net ionic current in the system by applying a second voltage signal that is opposite in polarity from a first voltage signal in order to form an AC signal. Fernandez teaches that such method includes forming a duty cycle such that the area under the curve of the first signal is substantially the same as the area under the curve of the second signal such that the sum of the positive and negative charges through the double layer over one period of oscillation is close to zero [Para. 0077].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dunbar such that a second voltage of opposite charge to the command voltage is applied such that the magnitude of the opposing voltage pulses are the same because such method provides the benefit of reducing the net ionic current and results in double layer charge over one duty cycle of close to zero and no net ionic charge builds up over time [Para. 0007].


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dunbar, as applied to claim 1 above, and further in view of Davies et al. (US 2015/0011402 A1).
Regarding claim 3, Dunbar discloses the limitations of claim 1 as discussed previously.
Dunbar is silent on the DNA molecule comprising speed bumps and thus fails to expressly teach “wherein the nucleic acid molecule has one or more speed bumps that are configured to modify a speed with which the nucleic acid molecule moves through the nanopore to allow measurement of signal values corresponding to one or more nucleotides in the nucleic acid molecule”.
Davies teaches a method for analyzing DNA compounds using a nanopore sensor [abstract] wherein Davies teaches that speed bumps can be used as compounds that form complexes with segments of the DNA molecule such that when the DNA molecule goes through a nanopore under an electric potential, the complex formed between the speed bump and the binding segment stalls the test DNA molecule in the nanopore for a dwelling time long enough for the nanopore detector to obtain 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of sequencing the nucleic acid molecule disclosed by Dunbar such that the method includes the use of one or more speed bumps complexed with the nucleic acid molecule because Davies teaches that such speed bumps increase the dwelling time of the nucleic acid molecule by stalling the translocation and thus yields a better signal quality and the acquisition of more sequence information [Paras. 0032, 0103].

Response to Arguments
Applicant's arguments/amendments filed 05/27/2021 with respect to the objections to the specifications and claims have been fully considered and are persuasive. The objections to the specification and claims have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, see Remarks Pg. 9-10, filed 05/27/2021, with respect to the 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pgs. 8-1 that “Dunbar fails to teach "wherein the first electrode is configured to facilitate non-Faradaic conduction of ionic current and forms a capacitance with ions in the electrolyte." Instead, Dunbar teaches a patch-clamp method of measuring current through a nanopore, which involves introducing a glass micropipette filled with an electrolyte and an electrode through a membrane containing the nanopore. See e.g., https://en.wikipedia.org/ wiki/Patch_clamp. To enable more accurate and precise applications of voltages to the pore, Dunbar teaches methods of determining the electrode series resistance and the parasitic capacitances of the sensor, both of which imply using a Faradaic electrode rather than a non-Faradaic electrode as claimed. First, since a non-Faradaic electrode acts as a capacitor, the non-Faradaic electrode is generally discussed having an impedance, rather than a resistance. Second, parasitic capacitances are generally unwanted capacitances that occur due to the proximity of electrical components to each other, which implies using a Faradaic electrode that does not act like a capacitor. See e.g., https://en.wikipedia.org/wiki/parasitic_capacitance”.
Examiner’s Response #1
Examiner respectfully disagrees. Applicant’s argument that Dunbar teaches a patch-clamp method that involves a glass micropipette filled with an electrolyte and an electrode through a membrane containing the nanopore is incorrect. In fact, Dunbar does not suggest the use of a micropipette anywhere in the disclosure. Dunbar expressly teaches wherein the preferred embodiment includes the nanopore sequencing device of Fig. 5 with the compensation n, which given Applicant’s own argument, implies that the electrode is a non-Faradaic electrode (i.e., it acts as a capacitor and thus has an electrode capacitance CN) [Dunbar, Para. 0059].  

Applicant’s Argument #2
Applicant argues on Pg. 9 that “The use of an electrode in a non-Faradaic manner requires that both the electrode material and the electrolyte composition be selected to avoid chemical reactions forming between the electrode and electrolytes. For example, Dunbar teaches KCl as an electrolyte in the buffer, but does not specify the electrode material. If the electrode is silver, application of voltage will cause the silver to react with KCl to form AgCl, which is a very 
Examiner's Response #2
Examiner respectfully disagrees. It is first noted that the specific electrode material or electrolyte material is not claimed. Applicant’s argument that the device of Dunbar could possibly form a Faradaic process if a specific electrode is used is not supported by the facts. Although Examiner agrees that Dunbar is silent on the electrode material used, the electrode material is not required by the instant claims. Rather, the instant claims require only that the “first electrode is configured to facilitate a non-faradaic conduction of ionic current” (instant claim 1) and “wherein the first electrode and the electrolyte are selected to operate in a non-Faradaic manner” (instant claim 11). Dunbar teaches wherein the device forms a capacitance through the nanopore that is measured as a nanopore electrode capacitance CN and thus the facts of the case support that interpretation wherein the electrodes are configured for and selected to perform a non-Faradaic conduction of ions. The transfer of ions across the nanopore is discussed in Para. 0006 and there is no discussion of any redox processes occurring in the method of Dunbar (i.e., no Faradaic reactions) while the method does discuss an electrode capacitance that forms (i.e., a non-Faradaic process). 

Applicant’s Argument #3
Applicant argues that “Dunbar teaches determining the sensor series resistance by applying a voltage until a steady state response is achieved. With a 
Examiner's Response #3
Examiner respectfully disagrees. It is unclear by the lack of references to the teachings of Dunbar which passages the Applicant is referencing. As noted previously, Dunbar expressly teaches the nanopore electrode capacitance Cn, which given Applicant’s own argument, implies that the electrode is a non-Faradaic electrode (i.e., it acts as a capacitor and thus has an electrode capacitance CN) [Dunbar, Para. 0059]. However, Dunbar teaches in Para. 0021 that “a step voltage is then applied to the non-inverting input of the patch-clamp system. The output voltage variation of the patch-clamp system converter in response to the step voltage is then obtained and from that output voltage variation, the series resistance Re of the electrode can be determined”. Dunbar therefore teaches wherein the electrode series resistance is obtained after the step voltage is applied expressly when there is a voltage variation, not when the voltage is in a steady state as argued by the Applicant. 

Applicant’s Argument #4
Applicant argues on Pg. 10 that Fernandez-Gomez is not available as prior art, and thus claim 2 is patentable, because “Both Fernandez and the claimed invention were owned by the same entity or subject to an obligation of 
Examiner's Response #4
Examiner respectfully disagrees. Applicant appears to be invoking the common ownership exception under 35 U.S.C. § 102(b)(2)(C). Upon review of the certificate of merger (dated December 14th, 2018), the Applicant has not provided sufficient evidence that the instant application and Fernandez were commonly owned “not later than the effective filing date of the claimed invention”. The merger date of 12/14/2018 occurs after the effective filing date of the claimed invention of 10/12/2016. The Fernandez reference is therefore not excluded under the 102(b)(2)(C) exception as there was not common ownership before the effective filing date of the claimed invention. Furthermore, since there are no shared inventors, exceptions under 102(b)(2)(A) and/or 102(b)(2)(B) are also not applicable. Examiner further notes that, in the interest of compact prosecution, an updated search was performed and Chen (cited below) was discovered that teaches substantially the same information as Fernandez and is available prior art under 102(a)(1) and thus would not be overcome using any of the 102(b)(2) exceptions. Should common ownership be established to invalidate the Fernandez reference, the teachings of Chen are applicable and may be relied upon in future office actions. Since no arguments have been provided with regards to the actual teachings of Fernandez or Davies, the rejections of claims 2 and 3 are maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US 2015/0107996 A1) discloses substantially the same teaching as Fernandez above but is prior art under 102(a)(1). Applicant is advised that should Fernandez indeed be disqualified by showing common ownership before the effective filing date of the claimed invention, Chen would be relied upon for the same teachings and would not be excluded under common ownership as the art is applicable under 102(a)(1) and is outside the 1yr grace period afforded under the 102(b)(1) exceptions. Davies (US 2015/0111779 A1) disclose a nanopore sensor that can be operated in either faradaic or non-faradaic mode. Dunbar et al. (US 2013/0341192 A1) disclose a patch-clamp amplifier for nanopore sequencing similar to Dunbar recited in the rejection of record. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JOSHUA L ALLEN/Examiner, Art Unit 1795